                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ELAINE HERRERA,
          Plaintiff,

       v.                                                        CV No. 19-140 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,
             Defendant.


            ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant’s First Unopposed Motion for

Extension of Time to File Response Brief (the “Motion”), (Doc. 19), filed September 26,

2019. The Court, having reviewed the Motion and noting it is unopposed, finds the

motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until October 30, 2019,

to file a response and Plaintiff shall have until November 29, 2019, to file a reply.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
